Exhibit 10.1

FIRST AMENDED FORBEARANCE AGREEMENT

This FIRST AMENDED FORBEARANCE AGREEMENT (this “First Amended Forbearance
Agreement”), is dated as of August 13, 2007, is entered into by and among DDJ
Total Return Loan Fund, L.P., as the Lender (as defined in the Loan Agreement
referred to below), The Wornick Company, a Delaware corporation (the “Company”),
Right Away Management Corporation, a Delaware corporation, The Wornick Company
Right Away Division, a Delaware corporation, and The Wornick Company Right Away
Division, L.P., a Delaware limited partnership (each, a “Subsidiary”, and,
collectively, the “Subsidiaries”).

RECITALS:

A.            The Company, the Lender (as assignee of Texas State Bank) and the
Subsidiaries are parties to that certain Loan Agreement, dated as of June 30,
2004 (as amended by the First Amendment thereto dated as of March 16, 2007 and
as further amended, modified, supplemented or amended and restated from time to
time, the “Loan Agreement”).

B.            As of the date hereof, the Events of Default referred to herein as
the “Specified Defaults” have occurred and are continuing.

C.            The Company, the Lender and the Subsidiaries entered into a
Forbearance Agreement dated as of July 16, 2007 (the “Forbearance Agreement”)
pursuant to which the Lender agreed to forbear from exercising its rights and
remedies under the Loan Agreement during the Forbearance Period.

D.            The Forbearance Period (as defined in the Forbearance Agreement)
under the Forbearance Agreement will expire on August 13, 2007 and the Company
and Subsidiaries have asked the Lender to extend the Forbearance Period through
September 12, 2007;

E.             The Company and the Subsidiaries entered into a forbearance
agreement with certain holders (the “Noteholders”) of the Company’s 10.875%
Senior Secured Notes due 2011 (the “Notes”) holding not less than $100 million
in aggregate principal amount of the Notes, representing not less than 80% of
the aggregate principal amount of the Notes outstanding on July 16, 2007 (the
“Noteholder Forbearance Agreement”) pursuant to which the Noteholders agreed to
forbear from exercising their rights and remedies under the Indenture until the
expiration of the Forbearance Period (as defined in the Noteholder Forbearance
Agreement) on August 15, 2007.

F.             The Company and the Subsidiaries have advised the Lender that the
Company, the Subsidiaries and the Noteholders will, simultaneously with the
execution of this First Amended Forbearance Agreement, enter into a separate
amended forbearance agreement with the Noteholders pursuant to which the
Noteholders shall agree to forbear from exercising the rights and remedies
available to the Noteholders under the Indenture, the Intercreditor Agreement
and the Collateral Agreements (as defined in the Indenture) until September 17,
2007, all on the terms and conditions set forth in such amended forbearance
agreement (as such agreement may be amended, modified, supplemented or amended
and restated from time to time, the “Amended Noteholder Forbearance Agreement”).

1


--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this First
Amended Forbearance Agreement, and intending to be legally bound, the parties
hereto agree as follows:

ARTICLE I
DEFINITIONS

 


1.1          DEFINED TERMS.


(A)           CAPITALIZED TERMS THAT ARE DEFINED IN THIS FIRST AMENDED
FORBEARANCE AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THIS
FIRST AMENDED FORBEARANCE AGREEMENT. ALL OTHER CAPITALIZED TERMS SHALL HAVE THE
MEANINGS ASCRIBED IN THE LOAN AGREEMENT. UNLESS THE CONTEXT OF THIS FIRST
AMENDED FORBEARANCE AGREEMENT CLEARLY REQUIRES OTHERWISE, REFERENCES TO THE
PLURAL INCLUDE THE SINGULAR; REFERENCES TO THE SINGULAR INCLUDE THE PLURAL; THE
WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING” WILL BE DEEMED TO BE FOLLOWED BY
“WITHOUT LIMITATION”; AND THE TERM “OR” HAS, EXCEPT WHERE OTHERWISE INDICATED,
THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR”.


(B)           THIS FIRST AMENDED FORBEARANCE AGREEMENT CONSTITUTES A “LOAN
DOCUMENT” AS DEFINED IN THE LOAN AGREEMENT.


(C)           REFERENCES IN THIS FIRST AMENDED FORBEARANCE AGREEMENT TO THE
LENDER SHALL CONSTITUTE REFERENCES TO DDJ TOTAL RETURN LOAN FUND, L.P. SOLELY IN
ITS CAPACITY AS THE LENDER.


ARTICLE II
FORBEARANCE AND AMENDMENT TO LOAN AGREEMENT


2.1          FORBEARANCE; FORBEARANCE DEFAULT RIGHTS AND REMEDIES.


(A)           EFFECTIVE AS OF THE AMENDED FORBEARANCE EFFECTIVE DATE (AS DEFINED
BELOW), THE LENDER AGREES THAT UNTIL THE EXPIRATION OF THE “FORBEARANCE PERIOD”
(AS DEFINED BELOW), IT WILL FORBEAR FROM EXERCISING ITS RIGHTS AND REMEDIES
AGAINST THE COMPANY OR THE SUBSIDIARIES UNDER THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS AND/OR APPLICABLE LAW SOLELY WITH RESPECT TO THE SPECIFIED DEFAULTS
AND ANY EVENT OF DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE
SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007 (EXCLUDING,
HOWEVER, IN EACH CASE, ITS RIGHT TO CHARGE INTEREST ON ANY OBLIGATIONS DURING
THE FORBEARANCE PERIOD AT THE DEFAULT INTEREST RATE SPECIFIED IN THE REVOLVING
NOTE AND THE TERM NOTE); PROVIDED, HOWEVER, (I) EACH OF THE COMPANY AND THE
SUBSIDIARIES SHALL COMPLY, EXCEPT TO THE EXTENT SUCH COMPLIANCE IS EXPRESSLY
EXCUSED BY THE TERMS OF THIS FIRST AMENDED FORBEARANCE AGREEMENT, WITH ALL
EXPLICIT RESTRICTIONS OR PROHIBITIONS TRIGGERED BY THE EXISTENCE AND/OR
CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE LOAN AGREEMENT, THIS FIRST AMENDED
FORBEARANCE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, (II) NOTHING HEREIN
SHALL RESTRICT, IMPAIR OR OTHERWISE AFFECT THE LENDER’S RIGHTS AND REMEDIES
UNDER ANY AGREEMENTS CONTAINING SUBORDINATION PROVISIONS IN FAVOR OF THE LENDER
(INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OR REMEDIES AVAILABLE TO THE LENDER
AS A RESULT OF THE OCCURRENCE OR CONTINUATION OF THE SPECIFIED DEFAULTS OR ANY
EVENT OF DEFAULT RESULTING FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED
INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007), AND (III) NOTHING HEREIN
SHALL RESTRICT, IMPAIR OR OTHERWISE

2


--------------------------------------------------------------------------------



 


AFFECT THE EXERCISE OF THE LENDER’S RIGHTS UNDER THIS FIRST AMENDED FORBEARANCE
AGREEMENT.  AS USED HEREIN, THE TERM “SPECIFIED DEFAULTS” SHALL MEAN THE EVENTS
OF DEFAULT LISTED ON ANNEX I HERETO.  DURING THE FORBEARANCE PERIOD, ANY
CONDITION TO THE MAKING OF AN ADVANCE UNDER THE LOAN AGREEMENT THAT WOULD NOT BE
MET SOLELY BECAUSE OF THE OCCURRENCE AND CONTINUANCE OF ANY SPECIFIED DEFAULT OR
ANY EVENT OF DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE
SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007 IS HEREBY
WAIVED.


(B)           AS USED HEREIN, THE TERM “FORBEARANCE PERIOD” SHALL MEAN THE
PERIOD BEGINNING ON THE AMENDED FORBEARANCE EFFECTIVE DATE (AS DEFINED BELOW)
AND ENDING UPON THE OCCURRENCE OF A TERMINATION EVENT.  AS USED HEREIN,
“TERMINATION EVENT” SHALL MEAN THE EARLIER TO OCCUR OF (I) THE DELIVERY BY THE
LENDER TO THE COMPANY, THE COUNSEL TO THE NOTEHOLDER GROUP (AS DEFINED IN THE
AMENDED NOTEHOLDER FORBEARANCE AGREEMENT) AND THE TRUSTEE (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) OF A WRITTEN NOTICE TERMINATING THE FORBEARANCE PERIOD,
WHICH NOTICE MAY BE DELIVERED AT ANY TIME UPON OR AFTER THE OCCURRENCE OF ANY
FORBEARANCE DEFAULT (AS DEFINED BELOW), AND (II) SEPTEMBER 13, 2007.  AS USED
HEREIN, THE TERM “FORBEARANCE DEFAULT” SHALL MEAN: (A) THE OCCURRENCE OF ANY
EVENT OF DEFAULT THAT IS NOT (I) A SPECIFIED DEFAULT OR (II) AN EVENT OF DEFAULT
RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST
PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007, (B) THE DELIVERY OF ANY WRITTEN
NOTICE BY THE NOTEHOLDERS TO THE COMPANY TERMINATING THE AMENDED NOTEHOLDER
FORBEARANCE AGREEMENT, AND/OR THE FORBEARANCE PERIOD (AS DEFINED IN THE AMENDED
NOTEHOLDER FORBEARANCE AGREEMENT) AS A RESULT OF THE OCCURRENCE AND CONTINUATION
OF ANY FORBEARANCE DEFAULT (AS DEFINED IN THE AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT) OR ANY OTHER TERMINATION OF THE AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT, (C) THE DELIVERY OF ANY INDENTURE PAYMENT NOTICE (AS DEFINED IN
SECTION 2.4 BELOW) TO THE LENDER, (D) THE FAILURE OF THE COMPANY OR ANY
SUBSIDIARY TO COMPLY WITH ANY TERM, CONDITION, COVENANT OR AGREEMENT SET FORTH
IN THIS FIRST AMENDED FORBEARANCE AGREEMENT, (E) THE FAILURE OF ANY
REPRESENTATION OR WARRANTY MADE BY THE COMPANY OR ANY SUBSIDIARY UNDER THIS
FIRST AMENDED FORBEARANCE AGREEMENT TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE WHEN MADE, (F) THE FAILURE OF THE COMPANY PROMPTLY TO
NOTIFY THE LENDER OF ANY AMENDMENT OR MODIFICATION TO THE AMENDED NOTEHOLDER
FORBEARANCE AGREEMENT; (G) THE EXECUTION OF ANY AMENDMENT OR MODIFICATION TO THE
AMENDED NOTEHOLDER FORBEARANCE AGREEMENT, WHICH AMENDMENT OR MODIFICATION HAS A
MATERIAL ADVERSE EFFECT ON THE LENDER, AS DETERMINED BY THE LENDER IN ITS
DISCRETION, (H) ANY OCCURRENCE, EVENT OR CHANGE IN FACTS OR CIRCUMSTANCES
OCCURRING ON OR AFTER THE AMENDED FORBEARANCE EFFECTIVE DATE THAT WOULD RESULT
IN A MATERIAL ADVERSE CHANGE, (I) THE OCCURRENCE OF ANY VIOLATION OR BREACH OF,
OR OTHER FAILURE TO OBSERVE, PERFORM OR COMPLY WITH, THE TERMS OF THE
INTERCREDITOR AGREEMENT BY THE TRUSTEE, OR (J) THE COMMENCEMENT BY OR AGAINST
THE COMPANY OR ANY SUBSIDIARY OF A PROCEEDING UNDER ANY DEBTOR RELIEF LAWS.  ANY
FORBEARANCE DEFAULT SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE
LOAN AGREEMENT.


(C)           UPON THE OCCURRENCE OF A TERMINATION EVENT, THE AGREEMENT OF THE
LENDER HEREUNDER TO FORBEAR FROM EXERCISING ITS RIGHTS AND REMEDIES IN RESPECT
OF THE SPECIFIED DEFAULTS AND ANY EVENT OF DEFAULT RESULTING SOLELY FROM THE
COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON
JULY 15, 2007 SHALL IMMEDIATELY TERMINATE WITHOUT THE REQUIREMENT OF ANY DEMAND,
PRESENTMENT, PROTEST, OR NOTICE OF ANY KIND, ALL OF WHICH EACH OF THE COMPANY
AND THE SUBSIDIARIES HEREBY WAIVES.  THE COMPANY AND THE SUBSIDIARIES AGREE THAT
THE LENDER MAY AT ANY TIME AFTER THE OCCURRENCE OF A TERMINATION EVENT PROCEED
TO EXERCISE ANY OR ALL OF ITS RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT, ANY
OTHER LOAN

3


--------------------------------------------------------------------------------



 


DOCUMENT, THE INTERCREDITOR AGREEMENT AND/OR APPLICABLE LAW, INCLUDING, WITHOUT
LIMITATION, ITS RIGHTS AND REMEDIES ON ACCOUNT OF THE SPECIFIED DEFAULTS AND ANY
OTHER EVENTS OF DEFAULT THAT MAY THEN EXIST.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, UPON THE OCCURRENCE OF A TERMINATION EVENT, THE LENDER MAY, UPON
SUCH NOTICE OR DEMAND AS IS SPECIFIED BY THE LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENTS, THE INTERCREDITOR AGREEMENT OR APPLICABLE LAW, (I) COLLECT AND/OR
COMMENCE ANY LEGAL OR OTHER ACTION TO COLLECT ANY OR ALL OF THE OBLIGATIONS FROM
THE COMPANY AND THE SUBSIDIARIES, (II) FORECLOSE OR OTHERWISE REALIZE ON ANY OR
ALL OF THE COLLATERAL, AND/OR APPROPRIATE, SETOFF OR APPLY TO THE PAYMENT OF ANY
OR ALL OF THE OBLIGATIONS, ANY OR ALL OF THE COLLATERAL OR PROCEEDS THEREOF, AND
(III) TAKE ANY OTHER ENFORCEMENT ACTION OR OTHERWISE EXERCISE ANY OR ALL RIGHTS
AND REMEDIES PROVIDED FOR BY OR UNDER THE LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENTS, THE INTERCREDITOR AGREEMENT AND/OR APPLICABLE LAW, ALL OF WHICH
RIGHTS AND REMEDIES ARE FULLY RESERVED BY THE LENDER.


(D)           ANY AGREEMENT BY THE LENDER TO EXTEND THE FORBEARANCE PERIOD OR
ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT MUST BE SET FORTH IN
WRITING AND SIGNED BY A DULY AUTHORIZED SIGNATORY OF THE LENDER.  THE COMPANY
AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES THAT THE LENDER HAS MADE NO ASSURANCES
WHATSOEVER CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF THE FORBEARANCE
PERIOD, ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY OTHER LIMITATIONS ON
THE EXERCISE OF ITS RIGHTS, REMEDIES AND PRIVILEGES UNDER OR OTHERWISE IN
CONNECTION WITH THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THE INTERCREDITOR
AGREEMENT AND/OR APPLICABLE LAW.


(E)           THE COMPANY AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES AND AGREES
THAT ANY FORBEARANCE, WAIVER, CONSENT OR OTHER FINANCIAL ACCOMMODATION
(INCLUDING THE FUNDING OF ANY BORROWING REQUEST UNDER THE REVOLVING LOAN) WHICH
THE LENDER MAY MAKE ON OR AFTER THE DATE HEREOF HAS BEEN MADE BY THE LENDER IN
RELIANCE UPON, AND IS CONSIDERATION FOR, AMONG OTHER THINGS, THE GENERAL
RELEASES AND REAFFIRMATION OF INDEMNITIES CONTAINED IN ARTICLE 4 HEREOF AND THE
OTHER COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
EACH OF THE SUBSIDIARIES HEREUNDER.


2.2            AMENDMENT TO SECTION 8.02.  SECTION 8.02 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


“BORROWER WILL NOT PERMIT THE AGGREGATE RENTALS PAYABLE UNDER ALL NON-CANCELABLE
OPERATING LEASES ENTERED INTO AFTER CLOSING TO WHICH BORROWER OR SUBSIDIARY IS A
PARTY TO EXCEED (A) $500,000 DURING ANY FISCAL YEAR ENDING WITH FISCAL YEAR
2006, (B) $1,250,000 DURING THE FISCAL YEAR 2007, AND (C) $1,500,000
THEREAFTER.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER IN ITS SOLE
DISCRETION, NO SUCH OPERATING LEASE ENTERED INTO AFTER MAY 1, 2007 AND HAVING A
TERM GREATER THAN ONE YEAR SHALL CONTAIN ANY RESTRICTION ON THE BORROWER’S OR
APPLICABLE SUBSIDIARY’S RIGHT TO GRANT A LIEN TO THE LENDER ON SUCH PERSON’S
LEASEHOLD INTEREST IN THE SUBJECT PROPERTY, AND THE LESSOR IN RESPECT OF EACH
SUCH LEASE SHALL HAVE AGREED TO PROVIDE UPON REQUEST A COLLATERAL ACCESS
AGREEMENT SUBSTANTIALLY IN THE FORM PROVIDED BY THE LENDER WITH SUCH
MODIFICATIONS THEREIN AS SHALL BE REASONABLY ACCEPTABLE TO THE LENDER.  LENDER
ACKNOWLEDGES AND CONSENTS TO THE LEASES PLEDGED TO LENDER BY LEASEHOLD DEED OF
TRUST TO SECURE THE OBLIGATIONS AND THE OTHER EXISTING LEASES ON OTHER REAL
PROPERTY DISCLOSED TO LENDER. BORROWER AGREES NOT TO AMEND THE LEASES IN ANY
MATERIAL RESPECT WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER.  AT LENDER’S
REQUEST, BORROWER AND ITS SUBSIDIARIES WILL GRANT LENDER FIRST LIENS ON THE
LEASEHOLD INTEREST IN ALL REAL

4


--------------------------------------------------------------------------------



 


PROPERTY LEASES TO THE EXTENT BORROWER AND ITS SUBSIDIARIES ARE PERMITTED TO
GRANT LIENS ON THEIR LEASEHOLD INTEREST UNDER SUCH LEASES.”


2.3          MODIFICATION OF CERTAIN REPORTING REQUIREMENTS.   THE LENDER MAY IN
ITS SOLE DISCRETION FROM TIME TO TIME INSTRUCT THE COMPANY NOT TO DELIVER TO THE
LENDER THE CASH BUDGETS CONTEMPLATED IN SECTION 7.11 OF THE LOAN AGREEMENT OR
THE WRITTEN REPORTS CONTEMPLATED IN SECTION 7.21 OF THE LOAN AGREEMENT.  THE
COMPANY SHALL COMPLY WITH ANY SUCH INSTRUCTION RECEIVED FROM THE LENDER UNTIL
SUCH TIME AS INSTRUCTED TO THE CONTRARY BY THE LENDER.  THE COMPANY’S COMPLIANCE
WITH THIS SECTION 2.3 SHALL CONSTITUTE COMPLIANCE WITH SECTIONS 7.11 AND 7.21 OF
THE LOAN AGREEMENT AND THE COMPANY’S FAILURE TO COMPLY WITH THIS SECTION 2.3
SHALL CONSTITUTE AN EVENT OF DEFAULT.


2.4          INDENTURE PAYMENTS.   THE COMPANY AND THE SUBSIDIARIES HEREBY
COVENANT AND AGREE TO GIVE TO THE LENDER AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE OF ITS OR THEIR INTENTION TO MAKE ANY INTEREST PAYMENT IN RESPECT
OF THE NOTES (EACH SUCH NOTICE, AN “INDENTURE PAYMENT NOTICE”).  FOR THE
AVOIDANCE OF DOUBT, THE REQUIREMENT TO GIVE ANY SUCH INDENTURE PAYMENT NOTICE
SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, THE REQUIREMENTS SET FORTH IN
SECTION 7.21 OF THE LOAN AGREEMENT.


2.5          EFFECTIVENESS.   THIS FIRST AMENDED FORBEARANCE AGREEMENT SHALL
BECOME EFFECTIVE AS OF THE FIRST DATE (THE “AMENDED FORBEARANCE EFFECTIVE DATE”)
ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED AND EVIDENCE OF ITS
SATISFACTION HAS BEEN DELIVERED TO COUNSEL TO THE LENDER:


(A)           THERE SHALL HAVE BEEN DELIVERED TO THE LENDER IN ACCORDANCE WITH
SECTION 6.5 HEREIN, COUNTERPARTS OF THIS FIRST AMENDED FORBEARANCE AGREEMENT
EXECUTED BY EACH OF THE LENDER, THE COMPANY AND EACH OF THE SUBSIDIARIES;


(B)           THE LENDER SHALL HAVE RECEIVED THE AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT, DULY EXECUTED AND DELIVERED BY EACH OF THE COMPANY, THE SUBSIDIARIES,
THE TRUSTEE AND THE NOTEHOLDERS, HAVING A FORBEARANCE PERIOD (AS DEFINED
THEREIN) (SUBJECT TO EARLIER TERMINATION UPON THE OCCURRENCE AND CONTINUATION OF
A FORBEARANCE DEFAULT, AS DEFINED THEREIN) THROUGH AND INCLUDING A DATE THAT IS
NO EARLIER THAN SEPTEMBER 16, 2007, AND SUCH AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT SHALL OTHERWISE BE SATISFACTORY IN FORM AND SUBSTANCE TO THE LENDER;
AND


(C)           THE LENDER SHALL HAVE RECEIVED ALL ACCRUED AND UNPAID COSTS AND
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) REQUIRED TO BE PAID PURSUANT HERETO
OR THE LOAN AGREEMENT ON OR PRIOR TO THE AMENDED FORBEARANCE EFFECTIVE DATE.


ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS


3.1          REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY AND THE
SUBSIDIARIES.   TO INDUCE THE LENDER TO ENTER INTO THIS FIRST AMENDED
FORBEARANCE AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY
REPRESENTS, WARRANTS AND COVENANTS TO THE LENDER AS FOLLOWS:

5


--------------------------------------------------------------------------------



(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE COMPANY AND THE
SUBSIDIARIES IN THE LOAN DOCUMENTS ARE ON THE DATE OF EXECUTION AND DELIVERY OF
THIS FIRST AMENDED FORBEARANCE AGREEMENT, AND WILL BE ON THE AMENDED FORBEARANCE
EFFECTIVE DATE, TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS WITH THE
SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH RESPECTIVE DATE (OR, TO THE EXTENT
SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, ON AND
AS OF SUCH EARLIER DATE), EXCEPT TO THE EXTENT OF ANY INACCURACY RESULTING
SOLELY FROM THE SPECIFIED DEFAULTS.


(B)           EXCEPT FOR THE SPECIFIED DEFAULTS OR AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THE COMPANY AND EACH OF THE SUBSIDIARIES IS IN COMPLIANCE WITH
ALL OF THE TERMS AND PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS ON ITS PART TO BE OBSERVED OR PERFORMED, AND NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE COMPANY AND
THE SUBSIDIARIES OF THIS FIRST AMENDED FORBEARANCE AGREEMENT:

(I)            ARE WITHIN ITS CORPORATE OR LIMITED PARTNERSHIP POWERS, AS
APPLICABLE;

(II)           HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED
PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF THE HOLDERS OF ITS
EQUITY INTERESTS WHERE REQUIRED;

(III)          DO NOT AND WILL NOT (A) CONTRAVENE ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER CONSTITUENT DOCUMENTS,
AS APPLICABLE, (B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR
DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO IT, (C)
CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN OR PERMIT THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL
OBLIGATION OF THE COMPANY OR ANY OF THE SUBSIDIARIES, OR (D) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN OR ENCUMBRANCE UPON ANY OF THE PROPERTY OF
THE COMPANY OR ANY OF THE SUBSIDIARIES; AND

(IV)          DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON, OTHER THAN THOSE WHICH PRIOR TO THE AMENDED
FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND COPIES OF WHICH
PRIOR TO THE AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN DELIVERED TO THE
LENDER AND EACH OF WHICH ON THE AMENDED FORBEARANCE EFFECTIVE DATE WILL BE IN
FULL FORCE AND EFFECT.


(D)           THIS FIRST AMENDED FORBEARANCE AGREEMENT HAS BEEN DULY EXECUTED
AND DELIVERED BY THE COMPANY AND EACH OF THE SUBSIDIARIES.  EACH OF THIS FIRST
AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY AND THE
SUBSIDIARIES, ENFORCEABLE AGAINST EACH SUCH PERSON IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY
EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY.

 

6


--------------------------------------------------------------------------------



(E)           WITHIN FIVE (5) BUSINESS DAYS AFTER THE AMENDED FORBEARANCE
EFFECTIVE DATE, THE COMPANY SHALL FILE THIS FIRST AMENDED FORBEARANCE AGREEMENT
AND THE AMENDED NOTEHOLDER FORBEARANCE AGREEMENT WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION AS AN EXHIBIT TO A FILING BY THE COMPANY ON
FORM 8-K PURSUANT TO THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, WHICH
8-K FILING AND ANY ACCOMPANYING PRESS RELEASE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE LENDER.


(F)            THE COMPANY AND THE SUBSIDIARIES SHALL IMMEDIATELY NOTIFY THE
LENDER UPON ITS OR THEIR BECOMING AWARE OF (I) AN EVENT OF DEFAULT UNDER THE
LOAN AGREEMENT OR AN EVENT OF DEFAULT (AS DEFINED IN THE INDENTURE) UNDER THE
INDENTURE THAT IS NOT A SPECIFIED DEFAULT OR AN EVENT OF DEFAULT RESULTING
SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE
UNDER THE NOTES ON JULY 15, 2007 OR (II) THE OCCURRENCE OF A FORBEARANCE DEFAULT
(AS DEFINED IN THE AMENDED NOTEHOLDER FORBEARANCE AGREEMENT).


3.2          SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.1 SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS FIRST AMENDED FORBEARANCE AGREEMENT
AND THE AMENDED FORBEARANCE EFFECTIVE DATE.


ARTICLE IV
GENERAL RELEASE; REAFFIRMATION OF INDEMNITY


(A)           IN CONSIDERATION OF, AMONG OTHER THINGS, THE LENDER’S EXECUTION
AND DELIVERY OF THIS FIRST AMENDED FORBEARANCE AGREEMENT, EACH OF THE COMPANY
AND THE SUBSIDIARIES, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “RELEASORS”), HEREBY FOREVER AGREES AND COVENANTS NOT TO SUE OR
PROSECUTE AGAINST ANY RELEASEE (AS DEFINED BELOW) AND HEREBY FOREVER WAIVES,
RELEASES AND DISCHARGES TO THE FULLEST EXTENT PERMITTED BY LAW, EACH RELEASEE
FROM, ANY AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS,
COUNTERCLAIMS, RIGHTS OF SET-OFF AND RECOUPMENT), ACTIONS, CAUSES OF ACTION,
SUITS, DEBTS, ACCOUNTS, INTERESTS, LIENS, PROMISES, WARRANTIES, DAMAGES AND
CONSEQUENTIAL AND PUNITIVE DAMAGES, DEMANDS, AGREEMENTS, BONDS, BILLS,
SPECIALTIES, COVENANTS, CONTROVERSIES, VARIANCES, TRESPASSES, JUDGMENTS,
EXECUTIONS, COSTS, EXPENSES OR CLAIMS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”),
THAT SUCH RELEASOR NOW HAS OR HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND,
WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER
ARISING AT LAW OR IN EQUITY, AGAINST THE LENDER IN ANY CAPACITY AND ITS
AFFILIATES, SHAREHOLDERS, PARTICIPANTS AND “CONTROLLING PERSONS” (WITHIN THE
MEANING OF THE FEDERAL SECURITIES LAWS), AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS AND EACH AND ALL OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS, ADVISORS, AUDITORS, CONSULTANTS AND OTHER REPRESENTATIVES OF EACH OF
THE FOREGOING (COLLECTIVELY, THE “RELEASEES”), BASED IN WHOLE OR IN PART ON
FACTS WHETHER OR NOT NOW KNOWN, EXISTING ON OR BEFORE THE AMENDED FORBEARANCE
EFFECTIVE DATE, THAT RELATE TO, ARISE OUT OF OR OTHERWISE ARE IN CONNECTION WITH
(I) ANY ASPECT OF THE BUSINESS, OPERATIONS, ASSETS, PROPERTIES, AFFAIRS OR ANY
OTHER ASPECT OF ANY OF THE COMPANY OR THE SUBSIDIARIES, (II) ANY ASPECT OF THE
DEALINGS OR RELATIONSHIPS BETWEEN OR AMONG THE COMPANY, THE SUBSIDIARIES AND
THEIR RESPECTIVE AFFILIATES, ON THE ONE HAND, AND THE LENDER, ON THE OTHER HAND,
OR (III) ANY OR ALL OF THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTS OR OMISSIONS IN CONNECTION
THEREWITH; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT RELEASE THE LENDER
FROM ITS EXPRESS OBLIGATIONS UNDER THIS FIRST AMENDED FORBEARANCE AGREEMENT, THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE RECEIPT BY THE COMPANY OF ANY
OF THE REVOLVING LOAN OR OTHER FINANCIAL ACCOMMODATIONS MADE BY THE LENDER ON OR
AFTER THE DATE HEREOF SHALL CONSTITUTE A RATIFICATION, ADOPTION, AND
CONFIRMATION BY THE

7


--------------------------------------------------------------------------------



 


COMPANY AND THE SUBSIDIARIES OF THE FOREGOING GENERAL RELEASE OF ALL CLAIMS
AGAINST THE RELEASEES WHICH ARE BASED IN WHOLE OR IN PART ON FACTS, WHETHER OR
NOT NOW KNOWN OR UNKNOWN, EXISTING ON OR PRIOR TO THE DATE OF RECEIPT OF ANY OF
THE REVOLVING LOAN OR OTHER FINANCIAL ACCOMMODATIONS.  IN ENTERING INTO THIS
FIRST AMENDED FORBEARANCE AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES
CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY
DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE
RELEASEES AND EACH HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND
EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON ANY
SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR
VALIDITY HEREOF.  THE PROVISIONS OF THIS ARTICLE 4(A) SHALL SURVIVE THE
EXPIRATION OF THE FORBEARANCE PERIOD AND THE TERMINATION OF THIS FIRST AMENDED
FORBEARANCE AGREEMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS AND PAYMENT
IN FULL OF THE OBLIGATIONS.


(B)           WITHOUT IN ANY WAY LIMITING THEIR REAFFIRMATIONS AND
ACKNOWLEDGEMENTS SET FORTH IN ARTICLE 5 HEREOF, EACH OF THE COMPANY AND THE
SUBSIDIARIES HEREBY EXPRESSLY ACKNOWLEDGES, AGREES AND REAFFIRMS ITS
INDEMNIFICATION AND OTHER OBLIGATIONS TO AND AGREEMENTS WITH THE INDEMNIFIED
PARTIES SET FORTH IN ARTICLE 13 OF THE LOAN AGREEMENT.  EACH OF THE COMPANY AND
THE SUBSIDIARIES FURTHER ACKNOWLEDGES, AGREES AND REAFFIRMS THAT ALL OF SUCH
INDEMNIFICATION AND OTHER OBLIGATIONS AND AGREEMENTS SET FORTH IN ARTICLE 13 OF
THE LOAN AGREEMENT SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND
THE TERMINATION OF THIS FIRST AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT,
THE OTHER LOAN DOCUMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.


ARTICLE V
RATIFICATION OF LIABILITY

Each of the Company and the Subsidiaries hereby ratifies and reaffirms all of
its payment and performance obligations and obligations to indemnify, contingent
or otherwise, under each of such Loan Documents to which it is a party, and
hereby ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Loan Documents to which it is a party as security
for the Obligations, and confirms and agrees that such liens and security
interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this First Amended Forbearance Agreement, the Loan
Agreement or any other Loan Document.


ARTICLE VI
MISCELLANEOUS


6.1          NO OTHER AMENDMENTS; RESERVATION OF RIGHTS; NO WAIVER.  OTHER THAN
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS FIRST AMENDED FORBEARANCE AGREEMENT
SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO PREJUDICE,
ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF THE LENDER UNDER THE LOAN AGREEMENT,
ANY OTHER LOAN DOCUMENT OR APPLICABLE LAW, NOR SHALL THE ENTERING INTO THIS
FIRST AMENDED FORBEARANCE AGREEMENT PRECLUDE THE LENDER FROM REFUSING TO ENTER
INTO ANY FURTHER AMENDMENTS OR FORBEARANCES WITH RESPECT TO THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT.  OTHER THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
THIS FIRST AMENDED FORBEARANCE AGREEMENT SHALL NOT CONSTITUTE A FORBEARANCE WITH
RESPECT TO (I) ANY FAILURE BY THE COMPANY OR ANY OF THE SUBSIDIARIES TO COMPLY
WITH ANY COVENANT OR OTHER


 

8


--------------------------------------------------------------------------------



PROVISION IN THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) THE
OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE EVENT OF DEFAULT.


6.2          RATIFICATION AND CONFIRMATION; SURVIVAL.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS FIRST AMENDED FORBEARANCE AGREEMENT, THE TERMS, PROVISIONS AND
CONDITIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE HEREBY
RATIFIED AND CONFIRMED AND SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT
WITHOUT INTERRUPTION OR IMPAIRMENT OF ANY KIND.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, SECTIONS 2.2 AND 2.3 SHALL SURVIVE THE TERMINATION OF THIS
FIRST AMENDED FORBEARANCE AGREEMENT.


6.3          GOVERNING LAW.  THIS FIRST AMENDED FORBEARANCE AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.


6.4          HEADINGS.  THE ARTICLE AND SECTION HEADINGS CONTAINED IN THIS FIRST
AMENDED FORBEARANCE AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT
AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS FIRST AMENDED
FORBEARANCE AGREEMENT.


6.5          COUNTERPARTS.  THIS FIRST AMENDED FORBEARANCE AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH, WHEN TAKEN TOGETHER, WILL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS FIRST AMENDED FORBEARANCE AGREEMENT MAY BE DELIVERED BY
EXCHANGE OF COPIES OF THE SIGNATURE PAGE BY FACSIMILE TRANSMISSION OR ELECTRONIC
MAIL.


6.6          SEVERABILITY.  THE PROVISIONS OF THIS FIRST AMENDED FORBEARANCE
AGREEMENT WILL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS
HEREOF; PROVIDED THAT IF ANY PROVISION OF THIS FIRST AMENDED FORBEARANCE
AGREEMENT, AS APPLIED TO ANY PARTY OR TO ANY CIRCUMSTANCE, IS JUDICIALLY
DETERMINED NOT TO BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, THE PARTIES AGREE
THAT THE COURT JUDICIALLY MAKING SUCH DETERMINATION MAY MODIFY THE PROVISION IN
A MANNER CONSISTENT WITH ITS OBJECTIVES SUCH THAT IT IS ENFORCEABLE, AND/OR TO
DELETE SPECIFIC WORDS OR PHRASES, AND IN ITS MODIFIED FORM, SUCH PROVISION WILL
THEN BE ENFORCEABLE AND WILL BE ENFORCED.


6.7          AGREEMENT.  THIS FIRST AMENDED FORBEARANCE AGREEMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT IN THE MANNER SPECIFIED FOR AN AMENDMENT OF OR
MODIFICATION TO THE LOAN AGREEMENT IN SECTION 12.10 OF THE LOAN AGREEMENT.


6.8          COSTS; EXPENSES.  EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY
AGREES TO PAY TO DDJ TOTAL RETURN LOAN FUND, L.P., DDJ CAPITAL MANAGEMENT, LLC
AND THEIR RESPECTIVE AFFILIATES ON DEMAND ALL COSTS AND EXPENSES (INCLUDING THE
FEES AND EXPENSES OF LEGAL COUNSEL) OF SUCH PERSON INCURRED IN CONNECTION WITH
THE COMPANY AND THE SUBSIDIARIES.  THE PROVISIONS OF THIS SECTION 6.8 SHALL
SURVIVE THE TERMINATION OF THIS FIRST AMENDED FORBEARANCE AGREEMENT PROVIDED,
HOWEVER, THAT THE OBLIGATIONS UNDER THIS SECTION 6.8 SHALL TERMINATE UPON THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THE LOAN AGREEMENT.


6.9          ASSIGNMENT; BINDING EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY
MAY ASSIGN EITHER THIS FIRST AMENDED FORBEARANCE AGREEMENT OR ANY OF ITS RIGHTS,
INTERESTS OR


 

9


--------------------------------------------------------------------------------



OBLIGATIONS HEREUNDER.  ALL OF THE TERMS, AGREEMENTS, COVENANTS,
REPRESENTATIONS, WARRANTIES AND CONDITIONS OF THIS FIRST AMENDED FORBEARANCE
AGREEMENT ARE BINDING UPON, AND INURE TO THE BENEFIT OF AND ARE ENFORCEABLE BY,
THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


6.10        AMENDED AGREEMENT.   THE PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE
THAT THE FORBEARANCE AGREEMENT, DATED AS OF JULY 16, 2007, BY AND AMONG THE
LENDER, THE COMPANY AND THE SUBSIDIARIES IS AMENDED AND RESTATED BY THIS FIRST
AMENDED FORBEARANCE AGREEMENT.


6.11        ENTIRE AGREEMENT.  THIS FIRST AMENDED FORBEARANCE AGREEMENT, THE
LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE INTERCREDITOR AGREEMENT,
TOGETHER WITH ANY AND ALL ANNEXES, EXHIBITS AND SCHEDULES THERETO THAT ARE OR
HAVE BEEN DELIVERED PURSUANT THERETO, CONSTITUTE THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES IN RESPECT OF THE SUBJECT MATTER OF THE LOAN
AGREEMENT AND SUPERSEDE ALL PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY RELATE IN ANY WAY
WITH RESPECT THERETO.

[SIGNATURE PAGE FOLLOWS]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amended
Forbearance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

COMPANY

 

 

 

 

THE WORNICK COMPANY

 

 

 

 

By:

/s/ Jon Geisler

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

 

SUBSIDIARIES

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION, L.P.

 

 

 

 

By:

/s/ Jon Geisler

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

 

By:

/s/ Jon Geisler

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION

 

 

 

 

By:

/s/ Jon Geisler

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

 

LENDER

 

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

 

By:

GP Total Return, LP, its General Partner

 

By:

GP Total Return, LLC, its General Partner

 

By:

DDJ Capital Management, LLC, Manager

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name: Jackson S. Craig

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

Name: Joshua L. McCarthy

 

 

Title: Authorized Signatory

 

11


--------------------------------------------------------------------------------


ANNEX I

SPECIFIED DEFAULTS

The Events of Default:

1.                                       under Section 10.01(a) as a result of
(i) the failure to make the interest payment under the Loan Agreement due on
March 31, 2007 until April 20, 2007 and (ii) the failure to make the interest
payment under the Loan Agreement due on April 30, 2007 until May 2, 2007.

2.                                       under Section 10.01(a) as a result of
the failure to make the Annual Commitment Fee payment under the Loan Agreement
due on June 30, 2007 until August 7, 2007.

3.                                       under Section 10.01(b) as a result of a
breach of Section 7.12 resulting solely from the failure to make payments under
or perform covenants and agreements in material Contracts with trade creditors
or vendors occurring at any time prior to or during the Forbearance Period.

4.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in Section 6.03 with
respect to any financial statements delivered prior to July 16, 2007 resulting
solely from the failure to characterize amounts owed under the Notes as current
liabilities.

5.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in any Draw Request
resulting solely from the occurrence of any of the other Specified Defaults.

6.                                       under Section 10.01(j) arising from the
default occurring under the Indenture that either (i) is specified in the notice
to the Company from U.S. Bank National Association, as trustee, dated April 18,
2007 pertaining to requirements to deliver certain annual financial statements
and an opinion of counsel or (ii) is a default or an Event of Default (as
defined in the Indenture) under Section 6.1(3) of the Indenture resulting from
(A) breaches of Sections 4.4(a) (such breach consisting of the failure to
deliver the compliance certificate specified therein in respect of the Company’s
fiscal year ended December 31, 2006) and, in respect of the Company’s fiscal
years ended December 31, 2004 and December 31, 2005, 4.22 of the Indenture and
(B) the Company’s failure to deliver certain quarterly financial statements for
the fiscal quarters ended March 31, 2007 and June 30, 2007.

7.                                       under Section 10.01(l) based on the
failure to maintain in effect Government Contracts on MREs representing at least
20% of the total case volume of all outstanding MREs Government Contracts.

8.                                       under Section 10.01(r) based solely
upon the occurrence of any of the other Specified Defaults.

9.                                       under Section 10.01(b) or (c) based
solely upon the occurrence of the other Specified Defaults.

12


--------------------------------------------------------------------------------